In Habeas Corpus. On petition for writ of habeas corpus by Kevin Patrick Hanlon. Sua sponte, writ allowed for petitioner’s improper bond revocation claim. Allowing the writ means only that a return is ordered. Reed v. Kinkela (1998), 84 Ohio St.3d 1427, 702 N.E.2d 903. Respondents are ordered to file a return of writ within twenty days of service of the petition, and petitioner may file a response within ten days. Petitioner’s physical presence is not required. Gaskins v. Shiplevy (1996), 76 Ohio St.3d 380, 382, 667 N.E.2d 1194, 1196. IT IS FURTHER ORDERED that the remainder of petitioner’s cause be dismissed.
Resnick, J., dissents.